Title: Abigail Adams to Cotton Tufts, 7 March 1790
From: Adams, Abigail
To: Tufts, Cotton


Dear sir
Newyork March 7th 1790
I received your Letter inclosing mr joys proposals and I have omitted answering it because I wished mr Adams to determine himself. he says that he had already offerd mr joy what he gave, which he considerd quite as much as the place was worth, that it will not yeald him half the interest of the Money unless he was to live at home & be able to improve it, that mr Joys present proposal of the interest and commissions will not do, and I add that if mr Adams was to purchase it he must Sell a Bill at 8 pr ct discount to pay for it. indeed I do not know whether Bills upon Holland are not worse still I should like to have the land as it is so near us, & would accommodate us so well, but I cannot like joys conduct with respect to it. will you be so good as to write us word how Bills Sell in Boston. I am sorry to find your Legislature acting a part so derogatary to their Honour and interest, and so little agreeable to what I know your sentiment are. it must be painfull to you to see such a combination to destroy all order, & overthrow the constitution. the proposed amendments I Sincerly hope for the Honour of the State, will be successfully combatted. how can these people all of whom have solemly sworn to support the constitution, come forward with proposals which Strike a deadly blow at the vitals of it, but I trust they will be dissapointed mr M——n is not acting a much better part here, only a more artfull and coverd one. the more I see of Mankind, and of their views and designs, (the more Sick I am of publick Life) and the less worthy do they appear to me, and the less deserving of the Sacrifices which Honest men make to serve them. I think from what I can hear & see the Assumption of the State Debts much more uncertain than I conceived a week ago—but time must determine there are some person who think the stability of the General Government rests upon that one point.
my dear sir I am extreemly anxious about my son Thomas. tis near 3 weeks Since I heard he was carried to Braintree with the Symptoms of the Measles upon him, Since which I have not been able to get a single line from any Friend. the imagination is fruitfull in uncertainty, and I have sometimes been led to fear that he is very sick, and know not how to account for this long silence with respect to him. pray Sir upon the Receipt of this write me immediatly. we are all well and desire to be affectionatly Rememberd to you and yours
most affectionatly yours
A Adams
